PER CURIAM.
The circumstances in this case were of such a nature that a reasonably prudent person would know that an accidental death might have occurred. Appellant’s failure to notify her insurer that the death had occurred, until some eight months later, was a breach of the contract of insurance that relieves the insurer of liability. State Farm Mutual Automobile Ins. Co. v. Ranson, Fla.App.1960, 121 So.2d 175; Morton v. Indemnity Insurance Co. of North America, Fla.App.1962, 137 So.2d 618; Employers Casualty Company v. Vargas, Fla.App. 1964, 159 So.2d 875; American Fire and Casualty Company v. Collura, Fla.App. 1964, 163 So.2d 784.
There being no other material questions raised by appellant, the judgment of the court below is affirmed.
WALDEN, C. J., ANDREWS, J., and WILLSON, J. H., Associate Judge, concur.